DETAILED ACTION

The reply filed on 12/21/2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant has canceled all previously examined claims and submitted all new claims.  As such NO claims are pending.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program. Extensions of this time period may be granted under 37 CFR 1.136(a). However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

819    Office Generally Does Not Permit Shift [R-3]   
The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter. Note that the applicant cannot, as a matter of right, file a request for continued examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined MPEP § 821.03.
Where a continued prosecution application (CPA) filed under 37 CFR 1.53(d)  is a continuation of its parent application and not a divisional, an express election made in the prior (parent) application in reply to a restriction requirement carries over to the CPA unless otherwise indicated by applicant. In no other type of continuing application does an election carry over from the prior application. See Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004)(An original restriction requirement in an earlier filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application.). 
Where a genus claim is allowable, applicant may prosecute a reasonable number of additional species claims thereunder, in accordance with 37 CFR 1.141.  
Where an interference is instituted prior to an applicant’s election, the subject matter of the interference issues is not elected. An applicant may, after the termination of the interference, elect any one of the inventions claimed.


Restriction based on original presentation

821.03    Claims for Different Invention Added After an Office Action [R-08.2017]
Applicant has canceled all previously examined claims and submitted all new claims.  As such No claims are pending.  
Additionally the new claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The original claims 1-25 were directed to first instruction information.
The new claims are directed to image that instructs.

¶ 8.04    Election by Original Presentation
No claims are pending.  Applicant has canceled all previously examined claims and submitted all new claims.  

The original claims image data includes a first instruction information.
The newly submitted claims uses image that instructs a start of a calibration and to detect whether or not the image data includes the predetermined first instruction image that instructs the start of the calibration.

1.	The newly amended claims use the imaged directly instead of the instruction information from the images.  Information coded in the images can be read simply i.e. UV or IR.  Whereas images that instruct require much greater computation processes such as A.I. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 1-25 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.  Thus no claims are pending.


1. An in vehicle camera to be installed in a vehicle, 
the in vehicle camera comprising: 

an imaging circuit configured to generate image data ; 

a detector circuit configured to store a predetermined first  instruction 

information ; 







and 

a calibrator circuit configured to  start a calibration process of the in vehicle camera 

when  

the detector circuit detects that  the image data includes  the 




first instruction 

information.  





26. An in-vehicle camera to be installed in a vehicle, the in-vehicle camera comprising: 

an imaging circuit configured to generate image data; 

a detector circuit configured to store a predetermined first instruction 

image that instructs 


a start of a calibration and to detect whether or not the image data includes the predetermined first instruction image that instructs the start of the calibration; 

and 

a calibrator circuit configured to start a calibration process of the in-vehicle camera 

in response to 

the detector circuit detecting that the image data includes the 


predetermined 

first instruction 

image that instructs the start of the calibration.  


  





/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2422